DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicant argued that the closest prior art reference applied, Kritchman et al (US 20200047252), Weinick et al (US 2017/0197341 A1), and Langan (US 4,781,358) fail to teach either alone or in combination a method of controlling via control system, a furnace for thermally processing an object the method comprising: receiving, via user interface…determining a thermal processing profile of the object, wherein the thermal processing profile is based on at least one of the one or more material properties of the object, the one or more characteristics of the object, or the one or more thermal processes…wherein the one or more characteristics of a second material, different from the first material, wherein the second material coats a surface of the object after a thermal process and during a cooling process…as claimed. 
US 2002/0156542 A1 (Nandi) teaches method, devices and system for monitoring, controlling, and optimizing processes, involving furnace status, uses sensors (thermocouple, flow meters, speed sensors), and controllers (PLC, SLC), however, fails to cure the deficiency of the above prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,595,430 B1 (Shah) teaches display unit, central processing unit, graphical user interface system for thermal comfort controller, a graphical user interface, however fails to cure the deficiency of the above prior arts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743